Mr. Justice O’Connor specially concurring: I concur in the conclusion reached that the judgment of the Superior Court be reversed and the cause remanded for the sole reason that the court refused to give the instruction limiting the will, which was admitted in evidence, to the question as to whether the note had been forgiven the defendant. But in my opinion, there was no error in permitting the defendant to testify over objection that the note in controversy belonged to her mother. 3 Wigmore on Evidence, sec. 1960; Maginnis v. Hartford Fire Ins. Co., 160 Ill. App. 614; Fisher v. Bennehoff, 121 Ill. 426; Pichler v. Reese, 171 N. Y. 577; Murphy v. Olberding, 107 Iowa 547; Hawley v. Bond, 20 S. D. 215; Webb v. Reynolds, 160 S. W. (Tex. Civ. App.) 152. Professor Wigmore in the section cited says: “When the issue then arises on the application of the law to the facts, and it is desired to prove that the conditions or qualities named in the law do or do not exist, a direct question upon the point in issue is often forbidden by a strict application of the Opinion rule. It seems unfortunate that a term existing in common use among laymen should be tabooed because the law also has been obliged to use it. Among Pacific islanders, upon the death of a chieftain, certain words associated with his name were put under ‘taboo’; they passed out of the language, and could thenceforth be used by no other member of the community. Are we to exemplify in our law Of evidence this custom of primitive Polynesians? If a witness, in the course of his testimony, comes to mention that A ‘possessed’ or B ‘owned’ or C was ‘agent,’ let him not be made dumb under the law, and be compelled by evasion and circumlocutions to attain the. simple object of expressing his natural thought. If there is a real dispute as to the net effect of the facts, these may be brought out in detail on cross-examination. “The phases of this class of chief occurrence are the following: whether a person was in possession; whether a person was owner; whether there was a sale or passing of title; whether a person had authority as agent; whether there was a ‘necessity’ for a road, for infant’s supplies, or the like, or a public ‘utility’ for a ditch or highway.” In the Maginnis case the action was brought to recover on an oral agreement of insurance on a stock of ice, of which the plaintiff claimed to be the owner. Two witnesses were allowed to testify for the plaintiff, over objection, that their mother owned the ice. It was held that the plaintiff was entitled to make prima facie proof of ownership in that way. The court there said (p. 615): “Two of the witnesses for the plaintiff were allowed to answer, over objection of defendant, "the question as to who owned the ice in the ice house described, both of them answering that it belonged to their mother. Appellant argued that this answer involved a legal conclusion and that, therefore, the question was improper. We do not so regard it. Both of the witnesses were fully cross-examined, and we think the plaintiff was entitled to make prima facie proof of her ownership in this way. ’ ’ In the Fisher case it was said (p. 439): “No objection is perceived in asking the witness who was in possession of the land.” In the Piehler case the controversy was as to who owned a quantity of harvested hops. There the plaintiff was permitted to testify over objection that the hops were hers, and it was held that this was entirely proper. In the Murphy case the Supreme Court of Iowa said (p. 548): “In response to a question from his counsel, defendant was permitted to state that the wire belonged to him. This is said to be a conclusion of the witness and, therefore, inadmissible. We have held that such conclusions are admissible; that the question calls for a fact as well as an opinion.” In the Hawley case the question “who was then the owner of that cow” was held proper. In the Webb case it was held that the .witness might testify that he was the owner of a note. Moreover, in the instant case to permit the witness to answer the question was certainly not prejudicial, as all of the facts were fully gone into on cross-examination, and in these circumstances under any rule of evidence, the judgment should not be disturbed. Sokel v. People, 212 Ill. 238.